UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1388


TERESA OXENDINE BELL,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Robert T. Numbers,
II, Magistrate Judge. (7:13-cv-00261-RN)


Submitted:   January 29, 2016             Decided:   April 28, 2016


Before KEENAN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, Elisa F. Donohoe,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Teresa Oxendine Bell appeals the magistrate judge’s order

upholding     the    Commissioner’s     denial      of   her       application    for

disability insurance benefits. *          Our review of the Commissioner’s

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.        See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015).      We have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no

reversible error.        Accordingly, we affirm the magistrate judge’s

judgment.       Bell v. Colvin, No. 7:13-cv-00261-RN (E.D.N.C. Mar.

16, 2015).      We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented     in    the   materials

before   this    court   and   argument     would    not     aid    the    decisional

process.

                                                                             AFFIRMED




     *  The parties         consented       to    the    jurisdiction        of   the
magistrate judge.



                                        2